ORDER

PER CURIAM:
AND NOW, this 19th day of October, 2000, Hardge Davis, Jr., having been suspended from the practice of law in the State of New Jersey for a period of three months by Order of the Supreme Court of. New Jersey dated May 18, 2000; the said Hardge Davis, Jr., having been directed on August 30, 2000, to inform this Court of any claim he has that the imposition of the identical or comparable discipline in this Commonwealth would be unwarranted and the reasons therefor; and upon consideration of the responses filed, it is
ORDERED that Hardge Davis, Jr., is suspended from the practice of law in this Commonwealth for a period of three months consecutive to the suspension imposed by this Court on March 23, 2000, at No. 561 Disciplinary Docket No. 3, and he shall comply with all the provisions of Rule 217, Pa.R.D.E.